15-3285-ag
Perez Henriquez v. Sessions




                                     In the
            United States Court of Appeals
                        for the Second Circuit
                                                 
 
 
                        AUGUST TERM 2017 
                                    
                          No. 15‐3285‐ag 
                                    
                  MANUEL DE JESUS PEREZ HENRIQUEZ, 
                             Petitioner, 
 
                                       v. 
 
                      JEFFERSON B. SESSIONS III,  
                  UNITED STATES ATTORNEY GENERAL, 
                             Respondent. 
                                         
 
                          ARGUED: APRIL 17, 2018 
                          DECIDED: MAY  8, 2018 
                                           
 
Before: CABRANES AND LOHIER, Circuit Judges, Berman, District Judge.*




 Judge Richard M. Berman, of the United States District Court for the Southern 
*

District of New York, sitting by designation. 
                                               

       Petitioner  Manuel  De  Jesus  Perez  Henriquez  (“petitioner”  or 
“Perez”)  seeks  review  of  an  October  7,  2015,  decision  of  the  BIA 
affirming  an  April  20,  2015,  decision  of  an  Immigration  Judge  (“IJ”) 
ordering his removal.  In re Manuel De Jesus Perez Henriquez, No. A036 
542 739 (B.I.A. Oct. 7, 2015), aff’g No. A036 542 739 (Immig. Ct. N.Y. 
City Apr. 20, 2015).   

       Perez  was  found  removable  based  on  his  conviction  for 
possession of a controlled substance in the fifth degree in violation of 
New York Penal Law (“N.Y.P.L.”) § 220.06.  He was found ineligible 
for cancellation of removal based on his conviction for bail jumping, 
in  violation  of  N.Y.P.L.  §  215.57,  which  the  BIA  concluded  was  an 
aggravated felony.  

       Perez  challenges  both  of  these  determinations  on  appeal, 
arguing that his conviction for possession of a controlled substance in 
the fifth degree did not render him removable, and that his conviction 
for  bail  jumping  did  not  constitute  an  aggravated  felony  rendering 
him  ineligible  for  cancellation  of  removal.  Although  we  have  not 
previously opined on the bail jumping issue, we reject both arguments.  

       Accordingly, the petition for review is DENIED.   

                                               

                            MICHAEL RAYFIELD, Mayer Brown LLP, 
                            New York, N.Y., for Petitioner.  




                                      2
                                        
                            ROBERT MICHAEL STALZER (Julie M. Iversen, 
                            on the brief) for Chad A. Readler, Acting 
                            Assistant Attorney General, Washington, 
                            D.C., for Respondent. 

                                               

JOSÉ A. CABRANES, Circuit Judge: 

       Petitioner  Manuel  De  Jesus  Perez  Henriquez  (“petitioner”  or 
“Perez”)  seeks  review  of  an  October  7,  2015,  decision  of  the  BIA 
affirming  an  April  20,  2015,  decision  of  an  Immigration  Judge  (“IJ”) 
ordering his removal.  In re Manuel De Jesus Perez Henriquez, No. A036 
542 739 (B.I.A. Oct. 7, 2015), aff’g No. A036 542 739 (Immig. Ct. N.Y. 
City Apr. 20, 2015).   

       Perez  was  found  removable  based  on  his  conviction  for 
possession of a controlled substance in the fifth degree in violation of 
New York Penal Law (“N.Y.P.L.”) § 220.06.  He was found ineligible 
for cancellation of removal based on his conviction for bail jumping, 
in  violation  of  N.Y.P.L.  §  215.57,  which  the  BIA  concluded  was  an 
aggravated felony.  

       Perez  challenges  both  of  these  determinations  on  appeal, 
arguing that his conviction for possession of a controlled substance in 
the fifth degree did not render him removable, and that his conviction 
for  bail  jumping  did  not  constitute  an  aggravated  felony  rendering 
him  ineligible  for  cancellation  of  removal.  Although  we  have  not 
previously opined on the bail jumping issue, we reject both arguments.  




                                      3
                                        
       Accordingly, the petition for review is DENIED.   

 

                               DISCUSSION 
                                            
                                      I.        

       Perez  first  contends  that  the  BIA  erred  in  finding  that  his 
conviction for possession of a controlled substance in the fifth degree, 
in  violation  of  N.Y.P.L.  § 220.06,  was  a  controlled  substance  offense 
that rendered him removable.  Because petitioner raises a question of 
law,  we  have  jurisdiction  to  consider  this  issue.    Vargas‐Sarmiento  v. 
U.S. Dep’t of Justice, 448 F.3d 159, 164 (2d Cir. 2006).   
 
       Perez was convicted under a statute that is not categorically a 
controlled substance offense, because the New York State controlled 
substance schedule sweeps more broadly than the federal controlled 
substance schedule. See Harbin v. Sessions, 860 F.3d 58, 63 (2d Cir. 2017) 
(explaining that New York’s controlled substance schedule is broader 
than the federal schedule).   However, N.Y.P.L. § 220.06 is a divisible 
statute,  because  each  distinct  subsection  of  the  statute  contains 
separate elements that must be proven beyond a reasonable doubt in 
order to sustain a conviction under that subsection. See Mathis v. United 
States, 136 S. Ct. 2243, 2249 (2016) (explaining that a statute is divisible 
when  it  lists  elements  in  the  alternative,  thereby  defining  multiple 
crimes).  The  different  subsections  of  § 220.06  are  thus  not 
interchangeable,  as  petitioner  suggests.    Because  the  statute  is 
divisible, the agency properly consulted Shepard documents in order 



                                       4
                                            
to  ascertain  the  elements  of  petitioner’s  underlying  conviction.  See 
Shepard v. United States, 544 U.S. 13 (2005).  
 
       Petitioner  further  contends  that  even  if  N.Y.P.L.  § 220.06  is 
divisible,  the  government  did  not  prove  that  he  was  convicted  of 
possessing a substance that is contained within the federal controlled 
substance schedule. To  establish  that  Perez’s  fifth‐degree  possession 
of  a  controlled  substance  conviction  involved  a  federally‐controlled 
substance, the government submitted three Shepard documents to the 
IJ: (1) a superior court information, a (2) waiver of indictment, and (3) 
a  certificate  of  disposition.  Appeal  Record  (“A.R.”)  541‐43.  The 
government offered these documents to prove that petitioner pleaded 
guilty  to  violating  subsection  (5)  of  N.Y.P.L  § 220.06,  which 
criminalizes the possession of cocaine that weighs 500 milligrams or 
more. N.Y.P.L. § 220.06(5). 
 
       The  information  makes  clear  that  Perez  was  charged  with 
violating  N.Y.P.L  §  220.06  subsection  (5),  and  it  also  specifically 
mentions  cocaine.  A.R.  542.  Perez’s  waiver  of  indictment,  however, 
states  only  that  he  was  charged  with  criminal  possession  of  a 
controlled  substance  in  the  fifth  degree,  without  specifying  the 
subsection. A.R. 543. And the final certificate of disposition states only 
that  Perez  pleaded  guilty  to  the  crime  of  “criminal  possession  of  a 
controlled substance 5th degree PL 220.06.” A.R. 541.  
 
       The  government  contends  that  the  information,  petitioner’s 
waiver of indictment, and the record of conviction together establish 




                                      5
                                        
that  petitioner  pleaded  guilty  to  subsection  (5).  Although  the 
government  could  have  provided  a  more  complete  record  of 
conviction—a sentencing transcript, or a plea colloquy, for example—
we rely in part on the fact that petitioner does not argue in his briefing 
that he could have pleaded guilty to a different subsection of § 220.06 
than that listed on the information. See Pet. Br. P. 37, n.8 (“The BIA also 
rejected Perez’s argument “that, under New York Criminal Procedure 
Law . . . § 220.20(1)(i), a defendant could plead to a different subsection 
of NYPL § 220.06 than that identified in the information and that such 
a plea would constitute a plea to a ‘lesser included offense.’” BA4. We 
do  not  make  this  argument  on  appeal.”).  Petitioner  thus  appears  to 
concede that he could not have pleaded guilty to a different subsection 
than  that  charged  in  the  information,  while  simultaneously  arguing 
that the government has not offered sufficient proof that he pleaded 
guilty to that subsection. We are not persuaded. We thus hold that the 
BIA did not err in finding that petitioner pleaded guilty to possessing 
cocaine.  
 
      Cocaine  is  a  controlled  substance  under  federal  law.    8  U.S.C. 
§ 1227(a)(2)(B)(i);  N.Y.P.L.  § 220.06(5)  (2001);  21  U.S.C.  § 812,  at 
Schedule  II(a)(4)  (2001)  (listing  cocaine).    The  BIA  thus  correctly 
determined that Perez was removable as charged because he had been 
convicted of a controlled substance offense. 
 
 
 
 




                                      6
                                       
                                     II.  
 
      We write principally to address petitioner’s second argument, 
which  is  that  even  if  his  controlled  substance  offense  rendered  him 
removable, the BIA erred in holding that his prior New York State bail 
jumping  (“failure  to  appear”)  conviction  was  an  aggravated  felony 
that  rendered  him  ineligible  for  cancellation  of  removal.  Whether 
Perez’s bail jumping conviction is an aggravated felony rendering him 
ineligible  for  cancellation  of  removal  raises  another  reviewable 
question  of  law.  8  U.S.C.  § 1252(a)(2)(D).  We  evaluate  this  question 
under  the  principles  of  deference  set  forth  in  Chevron  USA  Inc.  v. 
Natural Resources Defense Council, Inc., 467 U.S. 837 (1984).   
 
                                     a.  
 
      We  first  reject  petitioner’s  argument  that  8  U.S.C. 
§ 1101(a)(43)(T) does not set forth the elements of the generic federal 
crime for failure to appear, because the agency’s interpretation, which 
is contrary to petitioner’s interpretation, is entitled to deference.  Florez 
v. Holder, 779 F.3d 207, 209‐10 (2d Cir. 2015); In re Garza‐Olivares, 26 I. 
&  N.  Dec.  736,  739  (B.I.A.  2016).    Petitioner’s  related  “mens  rea” 
argument—based  on  the  alleged  inapplicability  of  §  1101—is  also 
without merit.   
 
 
 
 




                                      7
                                       
                                       b.  
                                         
       To  determine  whether  a  conviction  for  failure  to  appear  is  an 
aggravated felony, we must consider whether the statute of conviction 
satisfies  the  elements  listed  in  § 1101(a)(43)(T),  which  requires  (1) a 
“failure to appear” (2) “before a court” (3) “pursuant to a court order” 
(4) “to answer to or dispose of a charge of a felony” (5) “for which a 
sentence of 2 years’ imprisonment or more may be imposed.”  8 U.S.C. 
§ 1101(a)(43)(T);  see  also  Garza‐Olivares,  26  I.  &  N.  at  739.    Perez’s 
conviction, under N.Y.P.L. § 215.57, satisfies the first four elements of 
§ 1101(a)(43)(T) on its face. 
   
       The  fifth  element  is  also  satisfied.    Considering  the  statutory 
scheme  as  a  whole,  we  conclude  that  subsection  (T)’s  sentence 
requirement relates to the failure to appear and not, as the government 
suggests, to the sentence imposed on a petitioner’s underlying felony. 
Compare  8  U.S.C.  §  1101(a)(43)(Q)  (specifying  that  the  “underlying 
offense [must be] punishable for a term of 5 years or more” (emphasis 
added))  with  8  U.S.C.  § 1101(a)(43)(T)  (lacking  “underlying  offense” 
language); see In re Barnet, 737 F.3d 238, 247 (2d Cir. 2013) (“Statutory 
enactments should . . . be read so as to give effect, if possible, to every 
clause  and  word  of  a  statute.”  (citations  and  internal  quotations 
omitted)).   
 
       We  next  consider  whether  §  1101(a)(43)(T)’s  phrase  “may  be 
imposed” refers to a sentence for which the maximum penalty is more 
than two years or for which the minimum sentence must exceed two 




                                        8
                                         
years.  See 8 U.S.C. § 1101(a)(43)(T).  Considering the meaning of other 
aggravated felony provisions under 8 U.S.C. § 1101(a)(43), we join two 
other Circuits and the BIA in concluding that “may be imposed” refers 
to the maximum penalty authorized.  See Renteria‐Morales v. Mukasey, 
551 F.3d 1076, 1089 (9th  Cir.  2008);  United  States  v.  Graham, 169 F.3d 
787, 791 (3d Cir. 1999); In re Garza‐Olivares, 26 I. & N. Dec. at 739; see 
also  In  re  Adeniye,  26  I.  &  N.  Dec.  726,  727‐30  (B.I.A.  2016).    
Accordingly,  New  York’s  bail  jumping  statute  fulfills  the  sentence 
requirement  of  §  1101(a)(43)(T)  because  the  maximum  sentence  for 
first‐degree bail jumping is seven years, N.Y.P.L. § 70.00(2)(d); see also 
N.Y.P.L. 215.57 (categorizing bail jumping in the first degree as a class 
D felony).  
 
      Perez’s  bail  jumping  conviction  is  thus  an  aggravated  felony 
and the BIA did not err in finding that he was ineligible for cancellation 
of removal.  
 
                               CONCLUSION 

 
      We have reviewed all of the arguments raised by petitioner on 
appeal and find them to be without merit. For the foregoing reasons, 
the petition for review is DENIED. 
                                           




                                      9